DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed August 20, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent application 20190354693 granted to Yoon et al.
Regarding claim 1, Yoon meets the claimed limitations as follows:
“A method for a first network node, comprising: 
receiving, from a second network node (consumer device 130), a request to access data of a user of a user device;” see paragraph [0030] (. . . consumer device 130 may request for a particular user’s medical data . . .) 
forwarding the request to the user device;
receiving, from the user device, an acknowledgement indicating that access to the data of the user is granted;” see paragraph [0030] (. . . access to the medical data only when consent is received from the user device 120. . .) 
and in response to receiving the acknowledgement, transmitting a first indication to a blockchain, the first indication indicating that access to the data of the user is granted.” see paragraph [0021] (. . . smart contract stored on the blockchain. . .)

The examiner is taking the position that the claimed first network node is the user device 120, the second network node is the consumer device 130 and the acknowledgement is the consent from the user.

Regarding claim 2, Yoon meets the claimed limitations as follows:
“A method according to claim 1, further comprising: creating a multisignature channel for communicating privately with the user device and the second network node upon receiving the acknowledgement indicating that access to the data of the user is granted.” see paragraph [0041] (. . . endorsing peers signatures and a channel ID. . .)
Regarding claim 3, Yoon meets the claimed limitations as follows:
“A method according to claim 1, further comprising: transmitting, to the second network node, a first share of a private key associated with an account of the user upon receiving the acknowledgment indicating that access to the data of the user is granted.” see paragraphs [0030] (. . . data blockchain to unlock a which was used to encrypt the medical data. . .) and [0055] (. . . The symmetric key may be generated by the blockchain node and may be a private key . . .).
Regarding claim 6, Yoon meets the claimed limitations as follows:
“A method for a user device, comprising: 
receiving, from a second network node via a first network node, a request to access data of a user of the user device;” see paragraph [0030]. 
transmitting, to the first network node, an acknowledgement indicating that access to the data of the user is granted;” see paragraph [0030]. 
and upon transmitting the acknowledgement transmitting a first indication to a blockchain, the first indication indicating that access to the data of the user is granted.” see paragraph [0021].
Regarding claim 7, Yoon meets the claimed limitations as follows:
“A method according to claim 6, further comprising: creating a multisignature channel for communicating privately with the first network node and the second network node upon transmitting the acknowledgement indicating that access to the data of the user is granted.” see paragraph [0041].
Regarding claim 8, Yoon meets the claimed limitations as follows:
“A method according to claim 6, further comprising: transmitting a second share of a private key to the second network node upon transmitting the acknowledgment indicating that access to the data of the user is granted.” see paragraphs [0030] (. . . data blockchain to unlock a which was used to encrypt the medical data. . .) and [0055] (. . . The symmetric key may be generated by the blockchain node and may be a private key . . .).
Regarding claim 11, Yoon meets the claimed limitations as follows:
“An apparatus, comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform:
receiving, from a second network node via a first network node, a request to access data of a user of the user device;” see paragraph [0030].
transmitting, to the first network node, an acknowledgement indicating that access to the data of the user is granted;” see paragraph [0030].
and transmitting, upon transmitting the acknowledgement, a first indication to a blockchain, the first indication indicating that access to the data of the user is granted.” see paragraph [0021].
Regarding claim 12, Yoon meets the claimed limitations as follows:
“An apparatus according to claim 11, further comprising deciding either to give an access right or to deny the access responsive to the request.” see paragraph [0030].
Regarding claim 13, Yoon meets the claimed limitations as follows:
“An apparatus according to claim 11, further comprising creating a multisignature channel for communicating privately with the first network node and the second network node upon transmitting the acknowledgement indicating that the access to the data of the user is granted.” see paragraph [0041].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 20190354693 granted to Yoon et al. and further in view of US patent application 20190384932 granted to Pratt et al.
Regarding claim 5, Yoon discloses everything claimed above (see claim 1), however Yoon fails to specifically teach determining that access to the data of the user is terminated and transmitting a second indication to the blockchain that indicating that access to the data of the user is terminated. In an analogous art, Pratt discloses a blockchain information management system where a user is able to terminate access to data by a requester  (see paragraph [0027]) and able to transmit to the blockchain an indication of the termination (see paragraph [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pratt’s conditions for access with Yoon’s system for managing access to user’s data. One of ordinary skill in the art would have been motivated to combine the two in order to prevent a users’ sensitive information from being indefinitely exposed to requesting systems (see Pratt; paragraph [0002]).
Regarding claim 10, Yoon discloses everything claimed above (see claim 6), however Yoon fails to specifically teach determining that access to the data of the user is terminated and transmitting a second indication to the blockchain that indicating that access to the data of the user is terminated. In an analogous art, Pratt discloses a blockchain information management system where a user is able to terminate access to data by a requester  (see paragraph [0027]) and able to transmit to the blockchain an indication of the termination (see paragraph [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pratt’s conditions for access with Yoon’s system for managing access to user’s data. One of ordinary skill in the art would have been motivated to combine the two in order to prevent a users’ sensitive information from being indefinitely exposed to requesting systems (see Pratt; paragraph [0002]).
Regarding claim 16, Yoon discloses everything claimed above (see claim 11), however Yoon fails to specifically teach determining that access to the data of the user is terminated and transmitting a second indication to the blockchain that indicating that access to the data of the user is terminated. In an analogous art, Pratt discloses a blockchain information management system where a user is able to terminate access to data by a requester  (see paragraph [0027]) and able to transmit to the blockchain an indication of the termination (see paragraph [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pratt’s conditions for access with Yoon’s system for managing access to user’s data. One of ordinary skill in the art would have been motivated to combine the two in order to prevent a users’ sensitive information from being indefinitely exposed to requesting systems (see Pratt; paragraph [0002]).

Allowable Subject Matter
Claims 4, 9, 14-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, the cited prior art fails to specifically teach a method according to claim 3, further comprising: signing a new status of a multisignature channel upon transmitting the first share of the private key, the new status indicating that the first share of the private key associated with the account of the user has been transmitted to the second network node.
With respect to claim 9, the cited prior art fails to specifically teach a method according to claim 8, further comprising: signing anew status of a multisignature channel upon transmitting the second share of the private key, the new status indicating that the second share of the private key associated with the account of the user has been transmitted to the second network node.
With respect to claim 14, the cited prior art fails to specifically teach an apparatus according to claim 11, further comprising transmitting a second share of a private key to the second network node upon transmitting the acknowledgment indicating that access to the data of the user is granted.
With respect to claim 15, the cited prior art fails to specifically teach an apparatus according to claim 11, further comprising signing a new status of a multisignature channel upon transmitting the second share of the private key, the new status indicating that the second share of the private key associated with the account of the user has been transmitted to the second network node.
With respect to claim 17, the cited prior art fails to specifically teach an apparatus according to claim 11, wherein an acknowledgment, received by the user or the user device, from the blockchain comprises at least one of the following: the first acknowledgment indicating an answer responsive to an access request by the user or the user device is received by the blockchain, a second acknowledgment from the first network node, the second acknowledgment comprising that the first network has received the answer by the user or the user device responsive to the access request received, and a third acknowledgment from the second network node, the third acknowledgment comprising that the third network has received the answer by the user or the user device responsive to the access request received.
With respect to claim 18, the cited prior art fails to specifically teach an apparatus according to claim 11, further comprising, responsive to a reception of an acknowledgement from the blockchain, by the user device, in case of access rights given, causing a transmission of a second share of a private key to the second network node for decrypting encrypted data of the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437